MORGAN STANLEY Financial Supplement - 4Q 2008 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3-4 ……………. Quarterly Consolidated Financial Information and Statistical Data 5 ……………. Quarterly Institutional Securities Income Statement Information 6-7 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 8 ……………. Quarterly Global Wealth Management Group Income Statement Information 9 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 10 ……………. Quarterly Asset Management Income Statement Information 11 - 12 ……………. Quarterly Asset Management Financial Information and Statistical Data 13 ……………. Quarterly Consolidated Assets Under Management or Supervision 14 ……………. Quarterly Intersegment Eliminations Income Statement Information 15 ……………. Quarterly Reconciliation of Adjusted Assets 16 ……………. Institutional Securities Subprime Analysis 17 ……………. Institutional Securities - Non-subprime Residential Mortgage Analysis 18 ……………. Institutional Securities CMBS and Commercial Whole Loan Analysis 19 - 20 ……………. Earnings Per Share Impact of Capital-Related Transactions 21 ……………. Earnings Per Share Appendix I 22 ……………. Earnings Per Share Appendix II 23 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (unaudited, dollars in millions) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30, 2007 Nov 30, 2008 PercentageChange Net revenues Institutional Securities $ 7,136 $ 7,409 $ 4,964 $ (3,407 ) $ 6,215 $ 3,644 $ 5,919 $ 844 125 % (86 %) $ 16,102 $ 16,622 3 % Global WealthManagement Group 1,511 1,642 1,683 1,789 1,606 2,436 1,555 1,422 (21 %) (9 %) 6,625 7,019 6 % Asset Management 1,368 1,509 1,364 1,252 543 488 647 (386 ) (131 %) (160 %) 5,493 1,292 (76 %) Intersegment Eliminations (47 ) (56 ) (72 ) (66 ) (40 ) (39 ) (64 ) (51 ) 23 % 20 % (241 ) (194 ) 20 % Consolidated net revenues (1) $ 9,968 $ 10,504 $ 7,939 $ (432 ) $ 8,324 $ 6,529 $ 8,057 $ 1,829 * (77 %) $ 27,979 $ 24,739 (12 %) Income / (loss) before taxes (2) Institutional Securities $ 2,819 $ 2,930 $ 1,482 $ (6,461 ) $ 2,119 $ 698 $ 2,191 $ (2,083 ) 68 % (195 %) $ 770 $ 2,925 * Global WealthManagement Group 226 264 287 378 254 989 (34 ) (55 ) (115 %) (62 %) 1,155 1,154 Asset Management 379 303 491 294 (161 ) (227 ) (204 ) (1,215 ) * * 1,467 (1,807 ) * IntersegmentEliminations 6 7 (14 ) 3 4 5 3 3 2 15 * Consolidated income /(loss) before taxes $ 3,430 $ 3,504 $ 2,246 $ (5,786 ) $ 2,216 $ 1,465 $ 1,956 $ (3,350 ) 42 % * $ 3,394 $ 2,287 (33 %) Earnings / (loss) applicable tocommon shareholders $ 2,655 $ 2,565 $ 1,526 $ (3,605 ) $ 1,534 $ 1,012 $ 1,414 $ (2,365 ) 34 % * $ 3,141 $ 1,588 (49 %) Earnings per basic share: (3) Income fromcontinuingoperations $ 2.28 $ 2.35 $ 1.45 $ (3.61 ) $ 1.50 $ 0.97 $ 1.36 $ (2.24 ) 38 % * $ 2.49 $ 1.64 (34 %) Discontinuedoperations (4) $ 0.35 $ 0.22 $ 0.07 $ - $ - $ - $ - $ (0.10 ) * * $ 0.64 $ (0.10 ) (116 %) Earnings per basic share $ 2.63 $ 2.57 $ 1.52 $ (3.61 ) $ 1.50 $ 0.97 $ 1.36 $ (2.34 ) 35 % * $ 3.13 $ 1.54 (51 %) Earnings per diluted share: (3) Income fromcontinuingoperations $ 2.17 $ 2.24 $ 1.38 $ (3.61 ) $ 1.45 $ 0.95 $ 1.32 $ (2.24 ) 38 % * $ 2.37 $ 1.54 (35 %) Discontinuedoperations (4) $ 0.34 $ 0.21 $ 0.06 $ - $ - $ - $ - $ (0.10 ) * * $ 0.61 $ (0.09 ) (115 %) Earnings per dilutedshare $ 2.51 $ 2.45 $ 1.44 $ (3.61 ) $ 1.45 $ 0.95 $ 1.32 $ (2.34 ) 35 % * $ 2.98 $ 1.45 (51 %) Average common shares outstanding Basic 1,009,186,993 996,544,761 1,002,330,181 999,553,568 1,020,802,234 1,038,145,038 1,042,541,501 1,011,232,326 1,001,878,651 1,028,180,275 Diluted 1,057,912,545 1,045,643,087 1,057,495,875 999,553,568 1,057,867,487 1,067,184,178 1,072,015,729 1,011,232,326 1,054,240,169 1,095,704,880 Period end commonshares outstanding 1,061,644,077 1,051,690,047 1,062,450,986 1,056,289,659 1,105,301,550 1,108,865,416 1,109,155,431 1,047,598,394 1,056,289,659 1,047,598,394 Return on averagecommon equity from continuing operations 30.9 % 29.4 % 17.2 % * 19.7 % 12.3 % 16.5 % * 7.8 % 5.2 % Return on average common equity 29.9 % 27.4 % 17.1 % * 19.7 % 12.3 % 16.5 % * 8.9 % 4.9 % (1) The quarter ended November 30, 2008 includes $2,252 million related to the repurchase of the Company's long term debt which is reported as follows: Institutional Securities: $2,135 million, Global Wealth Management: $43 million and Asset Management: $74 million. (2) Represents consolidated income / (loss) from continuing operations before taxes and gain / (loss) from discontinued operations. The quarter ended November 30, 2008 includes a charge of $725 million primarily related to the impairment of goodwill and intangible assets in the Company's fixed income business (reported in Institutional Securities) and impairment charges of $243 million related to the Company's Crescent real estate subsidiary (reported in Asset Management). (3) Summation of the quarters' earnings per common share may not equal the annual amounts due to the averaging effect of the number of shares and share equivalents throughout the year. Fiscal 2007 and 2008 are also affected by the losses reported for the quarters ended November 30, 2007 and November 30, 2008.As a result of these losses, basic and diluted shares outstanding are equal for these periods. Earnings per diluted share for the fiscal 2008 year is calculated under the two-class method. For a further discussion of this calculation, refer to page 19. (4) All periods have been restated to include the results of Discover Financial Services in discontinued operations. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 1 MORGAN STANLEY Quarterly Consolidated Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30, 2007 Nov 30, 2008 Percentage Change Revenues: Investment banking $ 1,227 $ 1,913 $ 1,659 $ 1,569 $ 1,109 $ 1,049 $ 1,146 $ 788 (50 %) (31 %) $ 6,368 $ 4,092 (36 %) Principal transactions: Trading 4,158 4,838 1,381 (7,171 ) 3,390 1,403 2,604 (2,324 ) 68 % (189 %) 3,206 5,073 58 % Investments 880 1,004 558 820 (346 ) (464 ) (453 ) (2,929 ) * * 3,262 (4,192 ) * Commissions 1,005 1,123 1,264 1,290 1,199 1,155 1,070 1,039 (19 %) (3 %) 4,682 4,463 (5 %) Asset management, distribution and admin. fees 1,479 1,596 1,701 1,743 1,550 1,464 1,423 1,223 (30 %) (14 %) 6,519 5,660 (13 %) Other (1) 246 301 243 371 319 1,818 1,125 2,800 * 149 % 1,161 6,062 * Total non-interest revenues 8,995 10,775 6,806 (1,378 ) 7,221 6,425 6,915 597 143 % (91 %) 25,198 21,158 (16 %) Interest and dividends 14,171 15,400 14,405 16,107 13,965 10,117 9,792 6,851 (57 %) (30 %) 60,083 40,725 (32 %) Interest expense 13,198 15,671 13,272 15,161 12,862 10,013 8,650 5,619 (63 %) (35 %) 57,302 37,144 (35 %) Net interest 973 (271 ) 1,133 946 1,103 104 1,142 1,232 30 % 8 % 2,781 3,581 29 % Net revenues 9,968 10,504 7,939 (432 ) 8,324 6,529 8,057 1,829 * (77 %) 27,979 24,739 (12 %) Non-interest expenses: Compensation and benefits 4,775 4,994 3,596 3,187 4,071 2,960 3,695 1,580 (50 %) (57 %) 16,552 12,306 (26 %) Non-compensation expenses: Occupancy and equipment 260 279 279 312 286 329 309 435 39 % 41 % 1,130 1,359 20 % Brokerage, clearing and exchange fees 361 366 459 470 444 448 378 389 (17 %) 3 % 1,656 1,659 Information processing and communications 277 286 302 328 305 312 302 322 (2 %) 7 % 1,193 1,241 4 % Marketing and business development 153 199 190 271 183 207 168 218 (20 %) 30 % 813 776 (5 %) Professional services 419 510 507 676 379 472 457 529 (22 %) 16 % 2,112 1,837 (13 %) Other (2) 293 366 360 110 440 336 792 1,706 * 115 % 1,129 3,274 190 % Total non-compensation expenses 1,763 2,006 2,097 2,167 2,037 2,104 2,406 3,599 66 % 50 % 8,033 10,146 26 % Total non-interest expenses 6,538 7,000 5,693 5,354 6,108 5,064 6,101 5,179 (3 %) (15 %) 24,585 22,452 (9 %) Income / (loss) from continuing operations before taxes 3,430 3,504 2,246 (5,786 ) 2,216 1,465 1,956 (3,350 ) 42 % * 3,394 2,287 (33 %) Income tax provision / (benefit) from continuing operations 1,116 1,141 772 (2,198 ) 665 439 531 (1,155 ) 47 % * 831 480 (42 %) Income / (loss) from continuing operations 2,314 2,363 1,474 (3,588 ) 1,551 1,026 1,425 (2,195 ) 39 % * 2,563 1,807 (29 %) Discontinued operations (3) Gain / (loss) from discontinued operations before taxes 564 349 111 0 0 0 0 (100 ) * * 1,024 (100 ) (110 %) Income tax provision / (benefit) from discontinued operations 206 130 42 0 0 0 0 0 378 0 * Gain / (loss) from discontinued operations 358 219 69 0 0 0 0 (100 ) * * 646 (100 ) (115 %) Net income / (loss) $ 2,672 $ 2,582 $ 1,543 $ (3,588 ) $ 1,551 $ 1,026 $ 1,425 $ (2,295 ) 36 % * $ 3,209 $ 1,707 (47 %) Earnings / (loss) applicable to common shareholders $ 2,655 $ 2,565 $ 1,526 $ (3,605 ) $ 1,534 $ 1,012 $ 1,414 $ (2,365 ) 34 % * $ 3,141 $ 1,588 (49 %) Return on average common equity from continuing operations 30.9 % 29.4 % 17.2 % * 19.7 % 12.3 % 16.5 % * 7.8 % 5.2 % Return on average common equity 29.9 % 27.4 % 17.1 % * 19.7 % 12.3 % 16.5 % * 8.9 % 4.9 % Pre-tax profit margin 34 % 33 % 28 % * 27 % 22 % 24 % * 12 % 9 % Compensation and benefits as a % of net revenues 48 % 48 % 45 % * 49 % 45 % 46 % 86 % 59 % 50 % Non-Compensation expenses as a % of net revenues 18 % 19 % 26 % * 25 % 32 % 30 % 197 % 29 % 41 % Effective tax rate 32.5 % 32.6 % 34.4 % * 30.0 % 30.0 % 27.1 % * 24.5 % 21.0 % (1) The quarter ended November 30, 2008 includes $2,252 million related to the repurchase of the Company's long term debt which is reported as follows: Institutional Securities: $2,135 million, Global Wealth Management: $43 million and Asset Management: $74 million. (2) The quarter ended November 30, 2008 includes a charge of $725 million primarily related to the impairment of goodwill and intangible assets in the Company's fixed income business (reported in Institutional Securities) and impairment charges of $243 million related to the Company's Crescent real estate subsidiary (reported in Asset Management). (3) All periods have been restated to include the results of Discover Financial Services in discontinued operations. The quarter ended November 30, 2008 includes costs related to a legal settlement between Discover Financial Services, Visa and MasterCard. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 2 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (unaudited) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs.3Q08 Nov 30, 2007 Nov 30, 2008 PercentageChange Morgan Stanley Regional revenue (millions) (1) (2) Americas $ 6,032 $ 6,004 $ 4,083 $ (4,093 ) $ 3,805 $ 3,514 $ 4,635 $ 1,363 133 % (71 %) $ 12,026 $ 13,317 11 % EMEA (Europe, Middle East, Africa) 2,716 2,995 2,424 1,950 3,287 2,093 2,603 988 (49 %) (62 %) 10,085 8,971 (11 %) Asia 1,220 1,505 1,432 1,711 1,232 922 819 (522 ) (131 %) (164 %) 5,868 2,451 (58 %) Consolidated net revenues $ 9,968 $ 10,504 $ 7,939 $ (432 ) $ 8,324 $ 6,529 $ 8,057 $ 1,829 * (77 %) $ 27,979 $ 24,739 (12 %) Worldwide employees (1) 44,800 46,231 48,319 48,746 47,621 46,857 46,872 46,964 (4 %) Total assets (millions) $ 1,182,061 $ 1,199,993 $ 1,185,131 $ 1,045,409 $ 1,090,896 $ 1,031,228 $ 987,403 $ 657,978 (37 %) (33 %) Adjusted assets (millions) (3) $ 653,875 $ 704,421 $ 688,966 $ 565,585 $ 636,892 $ 579,124 $ 544,087 $ 465,010 (18 %) (15 %) Tangible shareholders' equity (millions) (4) $ 38,577 $ 40,253 $ 36,674 $ 32,074 $ 39,840 $ 41,070 $ 42,133 $ 57,959 81 % 38 % Leverage Ratio (5) 30.6 x 29.8 x 32.3 x 32.6 x 27.4 x 25.1 x 23.4 x 11.4 x Adjusted Leverage Ratio (6) 16.9 x 17.5 x 18.8 x 17.6 x 16.0 x 14.1 x 12.9 x 8.0 x Shareholders' equity (millions) (7) $ 37,954 $ 39,511 $ 35,250 $ 31,269 $ 33,280 $ 34,493 $ 35,765 $ 50,831 63 % 42 % Common equity (millions) $ 36,854 $ 38,411 $ 34,150 $ 30,169 $ 32,180 $ 33,393 $ 34,665 $ 31,676 5 % (9 %) Period end common shares outstanding (millions) 1,061.6 1,051.7 1,062.5 1,056.3 1,105.3 1,108.9 1,109.2 1,047.6 (1 %) (6 %) Book value per common share (8) $ 34.71 $ 36.52 $ 32.14 $ 28.56 $ 29.11 $ 30.11 $ 31.25 $ 30.24 6 % (3 %) Total capital (millions) (9) $ 177,270 $ 187,250 $ 187,480 $ 191,085 $ 198,210 $ 210,131 $ 202,588 $ 192,297 1 % (5 %) Average liquidity Parent company liquidity (billions) $ 46 $ 38 $ 49 $ 64 $ 71 $ 74 $ 81 $ 52 (19 %) (36 %) Bank and other subsidiary liquidity (billions) 18 30 44 56 51 61 94 69 23 % (27 %) Total liquidity (billions) $ 64 $ 68 $ 93 $ 120 $ 122 $ 135 $ 175 $ 121 1 % (31 %) Average Daily 95%/One-Day Value-at-Risk ("VaR") (10) Primary Market Risk Category ($ millions, pre-tax) Interest rate and credit spread $ 39 $ 40 $ 52 $ 53 $ 59 $ 66 $ 68 $ 85 Equity price $ 45 $ 44 $ 43 $ 41 $ 37 $ 38 $ 41 $ 27 Foreign exchange rate $ 15 $ 16 $ 17 $ 25 $ 30 $ 28 $ 25 $ 19 Commodity price $ 40 $ 34 $ 38 $ 35 $ 38 $ 39 $ 35 $ 27 Trading VaR $ 90 $ 81 $ 87 $ 89 $ 97 $ 99 $ 99 $ 98 Non - trading VaR $ 14 $ 17 $ 20 $ 36 $ 37 $ 45 $ 72 $ 60 Aggregate trading and non - trading VaR $ 92 $ 87 $ 91 $ 98 $ 103 $ 112 $ 128 $ 119 (1) Restated to exclude Discover Financial Services. (2) Reflects the regional view of the Company's consolidated net revenues, on a managed basis, based on the following methodology: Institutional Securities: investment banking - client location, equity capital markets - client location, debt capital markets - revenue recording location, sales & trading - trading desk location. Global Wealth Management: financial advisor location. Asset Management: client location except for the merchant banking business which is based on asset location. (3) Adjusted assets exclude certain self-funded assets considered to have minimal market, credit and/or liquidity risk that are generally attributable to matched book and securities lending businesses as measured by aggregate resale agreements and securities borrowed less non-derivative short positions.See page 15 for further information. (4) Tangible shareholders' equity equals shareholders' equity plus junior subordinated debt issued to capital trusts less goodwill and intangible assets. (5) Leverage ratio equals total assets divided by tangible shareholders' equity. (6) Adjusted leverage ratio equals adjusted assets divided by tangible shareholders' equity. (7) The quarter ended November 30, 2008 includes $9 billion and $10 billion, respectively, related to the investments in the Company by Mitsubishi UFJ Financial Group and the U.S. Department of Treasury. (8) Book value per common share equals common equity divided by period end common shares outstanding. The Company's spin-off of Discover Financial Services on June 30, 2007 reduced book value per common share by approximately $5.79. (9) Includes common equity, preferred equity, junior subordinated debt issued to capital trusts, capital units and the non-current portion of long-term debt. (10) 95%/One-Day VaR represents the loss amount that one would not expect to exceed, on average, more than five times every one hundred trading days in the Company's trading positions if the portfolio were held constant for a one day period. For a further discussion of the calculation of VaR and the limitations of the Company's VaR methodology, see Part II, Item 7A "Quantitative and Qualitative Disclosures about Market Risk" in the Company's Form 10-K for fiscal 2007. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 3 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (unaudited) Quarter Ended Twelve Months Ended Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 Nov 30, 2008 Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Institutional Securities $ 27.5 $ 24.4 24 % $ 27.3 $ 24.0 9 % $ 24.4 $ 21.6 29 % $ 24.3 $ 23.3 * $ 25.9 $ 23.3 9 % Global Wealth Management Group 1.6 1.5 42 % 1.7 1.5 172 % 1.7 1.4 * 2.0 1.5 * 1.7 1.5 48 % Asset Management 3.2 3.8 * 3.1 3.4 * 4.3 4.2 * 4.0 4.1 * 3.7 3.9 * Unallocated capital 1.5 1.5 3.9 3.9 7.1 7.1 14.5 7.1 6.6 4.9 Total - continuing operations 33.8 31.2 20 % 36.0 32.8 12 % 37.5 34.3 16 % 44.8 36.0 * 37.9 33.6 5 % Discontinued operations 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 Firm $ 33.8 $ 31.2 20 % $ 36.0 $ 32.8 12 % $ 37.5 $ 34.3 16 % $ 44.8 $ 36.0 * $ 37.9 $ 33.6 5 % Quarter Ended Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Nov 30, 2007 Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Institutional Securities $ 21.0 $ 20.0 38 % $ 23.7 $ 22.8 35 % $ 25.7 $ 25.1 16 % $ 28.0 $ 27.7 * $ 24.6 $ 23.9 4 % Global Wealth Management Group 1.5 1.7 32 % 1.5 1.6 40 % 1.6 1.7 39 % 1.6 1.7 52 % 1.5 1.7 41 % Asset Management 2.3 3.0 31 % 2.7 3.4 23 % 2.8 3.6 35 % 3.1 3.9 18 % 2.7 3.5 26 % Unallocated capital 5.1 5.1 4.2 4.2 3.5 3.5 (0.4 ) (0.4 ) 2.9 2.9 Total - continuing operations 29.9 29.8 31 % 32.1 32.0 29 % 33.6 33.9 17 % 32.3 32.9 * 31.7 32.0 8 % Discontinued operations 4.6 5.7 4.5 5.4 1.6 1.9 0.0 0.0 2.7 3.2 Firm $ 34.5 $ 35.5 30 % $ 36.6 $ 37.4 27 % $ 35.2 $ 35.8 17 % $ 32.3 $ 32.9 * $ 34.4 $ 35.2 9 % (1) The Company’s economic capital framework estimates the amount of equity capital required to support the businesses over a wide range of market environments while simultaneously satisfying regulatory, rating agency and investor requirements. Economic capital is assigned to each segment based on regulatory capital usage plus additional capital for stress losses. Economic capital requirements are met by regulatory Tier 1 equity (including common shareholders' equity, certain preferred stock, eligible hybrid capital instruments and deductions of certain goodwill, intangible assets and net deferred tax assets), subject to regulatory limits. The framework will evolve over time in response to changes in the business and regulatory environment and to incorporate improvements in modeling techniques. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation.Additionally, the average equity related to Discover Financial Services and Quilter Holdings Limited have been reclassed to discontinued operations in all periods. Refer to Legal Notice page 23. 4 MORGAN STANLEY Quarterly Institutional Securities Income Statement Information (unaudited, dollars in millions) Quarter Ended (1) Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30, 2007 Nov 30, 2008 PercentageChange Revenues: Investment banking $ 1,032 $ 1,704 $ 1,439 $ 1,363 $ 980 $ 875 $ 1,032 $ 743 (45 %) (28 %) $ 5,538 $ 3,630 (34 %) Principal transactions: Trading 4,029 4,705 1,236 (7,230 ) 3,394 1,309 2,449 (2,337 ) 68 % (195 %) 2,740 4,815 76 % Investments 350 396 217 496 (141 ) (257 ) (245 ) (1,834 ) * * 1,459 (2,477 ) * Commissions 691 766 911 894 840 813 759 688 (23 %) (9 %) 3,262 3,100 (5 %) Asset management, distribution and admin. fees 25 25 24 29 31 34 33 44 52 % 33 % 103 142 38 % Other (2) 179 246 203 308 211 994 935 2,490 * 166 % 936 4,630 * Total non-interest revenues 6,306 7,842 4,030 (4,140 ) 5,315 3,768 4,963 (206 ) 95 % (104 %) 14,038 13,840 (1 %) Interest and dividends 14,021 15,193 14,141 15,776 13,660 9,793 9,461 6,445 (59 %) (32 %) 59,131 39,359 (33 %) Interest expense 13,191 15,626 13,207 15,043 12,760 9,917 8,505 5,395 (64 %) (37 %) 57,067 36,577 (36 %) Net interest 830 (433 ) 934 733 900 (124 ) 956 1,050 43 % 10 % 2,064 2,782 35 % Net revenues 7,136 7,409 4,964 (3,407 ) 6,215 3,644 5,919 844 125 % (86 %) 16,102 16,622 3 % Total non-interest expenses (3) 4,317 4,479 3,482 3,054 4,096 2,946 3,728 2,927 (4 %) (21 %) 15,332 13,697 (11 %) Income / (loss) from continuing operations before taxes 2,819 2,930 1,482 (6,461 ) 2,119 698 2,191 (2,083 ) 68 % (195 %) 770 2,925 * Income tax provision / (benefit) from continuing operations 878 932 483 (2,463 ) 627 160 618 (681 ) 72 % * (170 ) 724 * Income / (loss) from continuing operations $ 1,941 $ 1,998 $ 999 $ (3,998 ) $ 1,492 $ 538 $ 1,573 $ (1,402 ) 65 % (189 %) $ 940 $ 2,201 134 % Return on average common equity (4) 38 % 35 % 16 % * 24 % 9 % 29 % * 4 % 9 % Pre-tax profit margin (5) 40 % 40 % 30 % * 34 % 19 % 37 % * 5 % 18 % (1) Principal transactions investments revenue reflects net gain / (loss) on investments marked at fair value.The related investment asset balance for the quarters ended Feb 28, 2007, May 31, 2007, Aug 31, 2007, Nov 30, 2007, Feb 29, 2008, May 31, 2008, Aug 31, 2008 and Nov 30, 2008 are $4.4 billion, $5.9 billion, $8.2 billion, $9.7 billion, $10.3 billion, $10.1 billion, $9.5 billion and $6.5 billion, respectively. (2) The quarters ended May 31, 2008 and August 31, 2008 include pre-tax gains of $744 million and $745 million, respectively, related to the follow-on offerings of MSCI Inc. The quarter ended November 30, 2008 includes $2,135 million related to the repurchase of the Company's certain long term debt. (3) The quarter ended November 30, 2008 includes a charge of $694 million related to the impairment of goodwill in the Company's fixed income business. (4) Refer to page 4 for the allocation of average common equity. (5) Income / (loss) from continuing operations before taxes, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 5 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities (unaudited, dollars in millions) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30,2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30, 2007 Nov 30, 2008 PercentageChange Investment Banking Advisory revenue $ 373 $ 725 $ 664 $ 779 $ 444 $ 367 $ 401 $ 528 (32 %) 32 % $ 2,541 $ 1,740 (32 %) Underwriting revenue Equity 300 493 429 348 261 298 379 107 (69 %) (72 %) 1,570 1,045 (33 %) Fixed income 359 486 346 236 275 210 252 108 (54 %) (57 %) 1,427 845 (41 %) Total underwriting revenue $ 659 $ 979 $ 775 $ 584 $ 536 $ 508 $ 631 $ 215 (63 %) (66 %) $ 2,997 $ 1,890 (37 %) Total investment banking revenue $ 1,032 $ 1,704 $ 1,439 $ 1,363 $ 980 $ 875 $ 1,032 $ 743 (45 %) (28 %) $ 5,538 $ 3,630 (34 %) Sales & Trading (1) Equity $ 2,318 $ 2,374 $ 1,880 $ 2,468 $ 3,467 $ 2,103 $ 2,671 $ 1,727 (30 %) (35 %) $ 9,040 $ 9,968 10 % Fixed income 3,321 2,738 2,078 (7,869 ) 2,769 414 1,903 (1,224 ) 84 % (164 %) 268 3,862 * Other (89 ) (74 ) (877 ) (202 ) (1,102 ) (519 ) (410 ) (1,102 ) * (169 %) (1,242 ) (3,133 ) (152 %) Total sales & trading net revenue $ 5,550 $ 5,038 $ 3,081 $ (5,603 ) $ 5,134 $ 1,998 $ 4,164 $ (599 ) 89 % (114 %) $ 8,066 $ 10,697 33 % Fiscal View Calendar View Quarter Ended (2) Eleven Months Ended(2) Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 Nov 30, 2007 Nov 30, 2008 Mergers and acquisitions announced transactions Morgan Stanley global market volume (billions) $ 344.8 $ 489.0 $ 324.4 $ 93.9 $ 71.1 $ 174.5 $ 164.9 $ 194.0 $ 1,135.1 $ 551.4 Market share 37.4 % 38.4 % 28.2 % 14.9 % 11.0 % 22.5 % 19.9 % 27.7 % 31.4 % 21.1 % Rank 2 1 2 4 7 6 6 2 2 5 Mergers and acquisitions completed transactions Morgan Stanley global market volume (billions) $ 209.2 $ 364.7 $ 249.8 $ 502.6 $ 188.6 $ 104.7 $ 204.2 $ 103.0 $ 1,270.7 $ 541.5 Market share 22.6 % 39.0 % 25.7 % 44.8 % 26.4 % 16.4 % 29.2 % 19.2 % 35.8 % 23.2 % Rank 4 1 2 2 4 9 3 7 1 6 Global equity and related issues (3) Morgan Stanley global market volume (billions) $ 13.9 $ 20.2 $ 19.5 $ 14.9 $ 7.8 $ 20.6 $ 16.7 $ 7.6 $ 59.3 $ 48.2 Market share 7.5 % 8.7 % 8.1 % 6.3 % 6.1 % 9.3 % 10.5 % 8.5 % 7.4 % 9.4 % Rank 4 3 3 6 5 3 2 5 5 3 Global IPO's Morgan Stanley global market volume (billions) $ 4.1 $ 6.4 $ 6.5 $ 7.3 $ 3.0 $ 3.8 $ 0.7 $ 0.1 $ 21.3 $ 5.0 Market Share 7.6 % 8.3 % 8.2 % 7.3 % 8.8 % 7.4 % 2.8 % 5.0 % 7.6 % 6.1 % Rank 3 3 3 5 1 6 10 3 3 6 Global debt (3) Morgan Stanley global market volume (billions) $ 102.0 $ 141.6 $ 86.7 $ 68.5 $ 58.6 $ 64.0 $ 40.4 $ 18.4 $ 367.7 $ 166.8 Market share 5.6 % 6.5 % 5.1 % 5.1 % 4.2 % 4.3 % 4.0 % 3.3 % 5.6 % 4.2 % Rank 6 5 8 7 7 10 10 10 7 8 (1) Includes principal transactions trading, commissions and net interest revenue.Othersales and trading net revenue primarily includes net losses from the mark-to-market of loans and closed and pipeline commitments and related hedges, and results related toInvestment Banking and otheractivities. (2) Source: Thomson Reuters, run on December 3, 2008 except where noted. (3) Fiscal and calendar data, run on December 10, 2008. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 6 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities - Corporate Lending(1) (unaudited, dollars in billions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Corporate funded loans Investment grade $ 6.2 $ 13.7 $ 11.1 $ 13.0 $ 15.6 $ 14.6 $ 9.3 $ 8.3 (36 %) (11 %) Non-investment grade 3.9 4.9 7.5 10.9 10.7 10.3 10.4 9.5 (13 %) (9 %) Total corporate funded loans $ 10.1 $ 18.6 $ 18.6 $ 23.9 $ 26.3 $ 24.9 $ 19.7 $ 17.8 (26 %) (10 %) Corporate lending commitments Investment grade $ 31.5 $ 42.1 $ 50.4 $ 50.2 $ 44.2 $ 39.9 $ 39.5 $ 35.4 (29 %) (10 %) Non-investment grade 25.5 32.4 35.7 20.0 15.3 12.0 10.9 7.0 (65 %) (36 %) Total corporate lending commitments $ 57.0 $ 74.5 $ 86.1 $ 70.2 $ 59.5 $ 51.9 $ 50.4 $ 42.4 (40 %) (16 %) Corporate funded loans plus lending commitments Investment grade $ 37.7 $ 55.8 $ 61.5 $ 63.2 $ 59.8 $ 54.5 $ 48.8 $ 43.7 (31 %) (10 %) Non-investment grade (2) $ 29.4 $ 37.3 $ 43.2 $ 30.9 $ 26.0 $ 22.3 $ 21.3 $ 16.5 (47 %) (23 %) % investment grade 56 % 60 % 59 % 67 % 70 % 71 % 70 % 73 % % non-investment grade 44 % 40 % 41 % 33 % 30 % 29 % 30 % 27 % Total corporate funded loans and lending commitments $ 67.1 $ 93.1 $ 104.7 $ 94.1 $ 85.8 $ 76.8 $ 70.1 $ 60.2 (36 %) (14 %) Hedges (3) $ 29.9 $ 34.2 $ 37.5 $ 37.6 $ 40.6 $ 36.7 $ 34.1 $ 35.8 (5 %) 5 % Total corporate funded loans and lending commitments net of hedges $ 37.2 $ 58.9 $ 67.2 $ 56.5 $ 45.2 $ 40.1 $ 36.0 $ 24.4 (57 %) (32 %) (1) In connection with certain of its Institutional Securities business activities, the Company provides loans or lending commitments to select clients related to its leveraged acquisition finance or relationship lending activities. For a further discussion of this activity, see the Company's Annual Report on Form 10-K for the fiscal year ended November 30, 2007. (2) For the quarters ended Nov 30, 2007, Feb 29, 2008, May 31, 2008, Aug 31, 2008 and Nov 30, 2008, the leveraged acquisition finance portfolio of pipeline commitments and closed deals was $19.6 billion, $15.9 billion, $12.7 billion, $9.3 billion and $5.6 billion, respectively. (3) Includes hedges utilized by the lending business. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 7 MORGAN STANLEY Quarterly Global Wealth Management Group Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008(2) Nov 30, 2008(2) 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30, 2007 Nov 30, 2008 Percentage Change Revenues: Investment banking $ 166 $ 164 $ 166 $ 129 $ 104 $ 152 $ 105 $ 66 (49 %) (37 %) $ 625 $ 427 (32 %) Principal transactions: Trading (1) 129 133 145 191 177 210 143 83 (57 %) (42 %) 598 613 3 % Investments (2 ) 20 3 8 (4 ) (3 ) (9 ) (38 ) * * 29 (54 ) * Commissions 315 357 353 408 363 346 326 373 (9 %) 14 % 1,433 1,408 (2 %) Asset management, distribution and admin. fees 729 769 788 781 716 694 693 623 (20 %) (10 %) 3,067 2,726 (11 %) Other (2) 38 40 33 52 39 801 35 90 73 % 157 % 163 965 * Total non-interest revenues 1,375 1,483 1,488 1,569 1,395 2,200 1,293 1,197 (24 %) (7 %) 5,915 6,085 3 % Interest and dividends 274 298 321 328 302 319 327 291 (11 %) (11 %) 1,221 1,239 1 % Interest expense 138 139 126 108 91 83 65 66 (39 %) 2 % 511 305 (40 %) Net interest 136 159 195 220 211 236 262 225 2 % (14 %) 710 934 32 % Net revenues 1,511 1,642 1,683 1,789 1,606 2,436 1,555 1,422 (21 %) (9 %) 6,625 7,019 6 % Total non-interest expenses (3) 1,285 1,378 1,396 1,411 1,352 1,447 1,589 1,477 5 % (7 %) 5,470 5,865 7 % Income / (loss) from continuing operations before taxes 226 264 287 378 254 989 (34 ) (55 ) (115 %) (62 %) 1,155 1,154 Income tax provision / (benefit) from continuing operations 87 102 119 151 95 370 (25 ) 0 * * 459 440 (4 %) Income / (loss) from continuing operations $ 139 $ 162 $ 168 $ 227 $ 159 $ 619 $ (9 ) $ (55 ) (124 %) * $ 696 $ 714 3 % Return on average common equity (4) 32 % 40 % 39 % 52 % 42 % 172 % * * 41 % 48 % Pre-tax profit margin (5) 15 % 16 % 17 % 21 % 16 % 41 % * * 17 % 16 % (1) The quarter ended November 30, 2008 includes mark to market losses of $108 million related to auction rate securities held on balance sheet by Global Wealth Management. (2) The quarter ended May 31, 2008 includes a pre-tax gain of $748 million and income before taxes of $698 million, on the sale of the Spanish wealth management business, Morgan Stanley Wealth Management S.V., S.A.U. The quarter ended November 30, 2008 includes $43 million related to the repurchase of the Company's long term debt. (3) The quarters ended August31, 2008 and November 30, 2008 include charges of $277 million and $256 million, respectively related to the auction rate securities settlement. (4) Refer to page 4 for the allocation of average common equity. (5) Income before taxes as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 8 MORGAN STANLEY Quarterly Financial Information and Statistical Data Global Wealth Management Group (unaudited) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Global representatives (1) 7,993 8,137 8,341 8,429 8,456 8,350 8,500 8,426 (1 %) Annualized revenue per global representative (thousands) (2) $ 758 $ 814 $ 817 $ 853 $ 761 $ 810 $ 741 $ 672 (21 %) (9 %) Assets by client segment (billions) $10m or more 210 223 228 247 229 235 223 152 (38 %) (32 %) $ 1m-$10m 248 268 265 275 262 276 261 197 (28 %) (25 %) Subtotal - > $1m 458 491 493 522 491 511 484 349 (33 %) (28 %) $ 100k - $1m 174 180 182 179 175 176 171 151 (16 %) (12 %) < $100k 26 24 24 23 23 22 22 22 (4 %) Client assets excluding corporate / other 658 695 699 724 689 709 677 522 (28 %) (23 %) Corporate / other 32 33 35 34 33 30 30 24 (29 %) (20 %) Total client assets (billions) $ 690 $ 728 $ 734 $ 758 $ 722 $ 739 $ 707 $ 546 (28 %) (23 %) % of assets by client segment > $1m (3) 70 % 71 % 71 % 72 % 71 % 72 % 71 % 67 % Fee-based client account assets (billions) (4) $ 202 $ 210 $ 211 $ 201 $ 185 $ 194 $ 186 $ 136 (32 %) (27 %) Fee-based assets as a % of client assets 29 % 29 % 29 % 27 % 26 % 26 % 26 % 25 % Bank deposit program (millions) $ 16,364 $ 18,226 $ 19,409 $ 26,160 $ 33,365 $ 34,334 $ 36,036 $ 36,436 39 % 1 % Client assets per global representative (millions) (5) $ 86 $ 89 $ 88 $ 90 $ 85 $ 89 $ 83 $ 65 (28 %) (22 %) Domestic retail net new assets (billions) (6) $ 6.7 $ 8.7 $ 14.6 $ 10.0 $ 11.4 $ 13.3 $ 13.7 $ (3.9 ) (139 %) (128 %) Domestic retail locations 451 453 455 451 447 459 464 465 3 % (1) Global Representatives for the quarter ended May 31, 2008 includes a decline of 233 global representatives resulting from the sale of Morgan Stanley Wealth Management S.V., S.A.U. (2) Annualized revenue divided by average global representative headcount.Computation for the quarter ended May 31, 2008 excludes revenues associated with the sale of the Spanish wealth management business, Morgan Stanley Wealth Management S.V., S.A.U. (3) Excludes corporate / other assets. (4) Represents the amount of assets in client accounts where the basis of payment for services is a fee calculated on those assets. (5) Total client assets divided by period end global representative headcount. (6) Represents net new assets in the U.S. broad-based branch system. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 9 MORGAN STANLEY Quarterly Asset Management Income Statement Information (unaudited, dollars in millions) Quarter Ended (1) Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31,2007 Aug 31,2007 Nov 30,2007 Feb 29,2008 May 31,2008 Aug 31,2008 (2) Nov 30,2008 (2) 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30,2007 Nov 30,2008 PercentageChange Revenues: Investment banking $ 31 $ 61 $ 92 $ 80 $ 26 $ 30 $ 23 $ (18 ) (123 %) (178 %) $ 264 $ 61 (77 %) Principal transactions: Trading (3) 0 0 0 (129 ) (179 ) (113 ) 13 (67 ) 48 % * (129 ) (346 ) (168 %) Investments 532 588 338 316 (201 ) (204 ) (199 ) (1,057 ) * * 1,774 (1,661 ) (194 %) Commissions 6 6 6 5 4 5 3 2 (60 %) (33 %) 23 14 (39 %) Asset management, distribution and admin. fees 768 844 926 986 845 779 742 594 (40 %) (20 %) 3,524 2,960 (16 %) Other (4) 34 18 10 13 71 15 157 220 * 40 % 75 463 * Total non-interest revenues 1,371 1,517 1,372 1,271 566 512 739 (326 ) (126 %) (144 %) 5,531 1,491 (73 %) Interest and dividends 14 29 14 17 15 16 16 123 * * 74 170 130 % Interest expense 17 37 22 36 38 40 108 183 * 69 % 112 369 * Net interest (3 ) (8 ) (8 ) (19 ) (23 ) (24 ) (92 ) (60 ) * 35 % (38 ) (199 ) * Net revenues 1,368 1,509 1,364 1,252 543 488 647 (386 ) (131 %) (160 %) 5,493 1,292 (76 %) Total non-interest expenses (5) 989 1,206 873 958 704 715 851 829 (13 %) (3 %) 4,026 3,099 (23 %) Income / (loss) from continuing operations before taxes 379 303 491 294 (161 ) (227 ) (204 ) (1,215 ) * * 1,467 (1,807 ) * Income tax provision / (benefit) from continuing operations 149 105 174 113 (58 ) (94 ) (63 ) (475 ) * * 541 (690 ) * Income / (loss) from continuing operations $ 230 $ 198 $ 317 $ 181 $ (103 ) $ (133 ) $ (141 ) $ (740 ) * * $ 926 $ (1,117 ) * Return on average common equity (6) 31 % 23 % 35 % 18 % * 26 % * Pre-tax profit margin (7) 28 % 20 % 36 % 24 % * 27 % * (1) Principal transactions investments revenue reflects net gain/(loss) on investments marked at fair value including real estate funds, private equity funds and seed capital investments.The related investment asset balance for the quarters ended Feb 28, 2007, May 31, 2007, Aug 31, 2007, Nov 30, 2007, Feb 29, 2008, May 31, 2008, Aug 31, 2008 and Nov 30, 2008 are $2.9 billion, $3.9 billion, $4.6 billion, $4.5 billion, $4.4 billion, $5.1 billion, $5.1 billion and $3.7 billion, respectively. (2) The quarters ended August 31, 2008 and November 30, 2008 include the operating results of the Crescent Real Estate Limited Partnership which was included in the Company's consolidated results begininning May 31, 2008. (3) Trading results for the quarters ended November 30, 2007, February 29, 2008, May 31, 2008, August 31, 2008 and November 30, 2008 include losses related to securities issued by structured investment vehicles of $129 million, $188 million, $86 million, $9 million and $187 million, respectively. (4) The quarter ended November 30, 2008 includes $74 million related to the repurchase of the Company's long term debt. (5) The quarter ended November 30, 2008 includes an impairment charge of $243 million related to certain investments in the Company's Crescent Real Estate subsidiary which are not recorded at fair value. (6) Refer to page 4 for the allocation of average common equity. (7) Income / (loss) before taxes as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 10 MORGAN STANLEY Quarterly Financial Information and Statistical Data Asset Management (unaudited, dollars in billions) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30, 2007 Nov 30, 2008 PercentageChange Assets under management or supervision Net flows by distribution channel Morgan Stanley Retail & Intermediary $ (1.7 ) $ 0.8 $ 1.2 $ (1.6 ) $ (1.5 ) $ (0.6 ) $ (2.4 ) $ (8.0 ) * * $ (1.3 ) $ (12.5 ) * Van Kampen Retail & Intermediary 0.7 1.1 0.6 (1.2 ) (2.3 ) (2.1 ) (4.0 ) (5.3 ) * (33 %) 1.2 (13.7 ) * Retail money markets (1.8 ) (1.5 ) 0.5 (2.4 ) 1.6 3.2 (1.4 ) (6.0 ) (150 %) * (5.2 ) (2.6 ) 50 % Total Americas Retail (2.8 ) 0.4 2.3 (5.2 ) (2.2 ) 0.5 (7.8 ) (19.3 ) * (147 %) (5.3 ) (28.8 ) * U.S. Institutional 0.0 1.2 0.2 1.2 0.6 0.9 (1.1 ) (7.3 ) * * 2.6 (6.9 ) * Institutional money markets 2.5 3.5 12.3 (2.9 ) 7.8 12.8 9.5 (45.0 ) * * 15.4 (14.9 ) * Non- U.S. 4.8 4.2 6.0 7.3 0.4 1.3 1.0 (4.9 ) * * 22.3 (2.2 ) (110 %) Total net flows $ 4.5 $ 9.3 $ 20.8 $ 0.4 $ 6.6 $ 15.5 $ 1.6 $ (76.5 ) * * $ 35.0 $ (52.8 ) * Assets under management or supervision by distribution channel Morgan Stanley Retail & Intermediary $ 75 $ 80 $ 80 $ 81 $ 75 $ 76 $ 68 $ 46 (43 %) (32 %) Van Kampen Retail & Intermediary 144 155 149 150 135 138 123 84 (44 %) (32 %) Retail money markets 34 32 33 31 33 37 36 30 (3 %) (17 %) Total Americas Retail 253 267 262 262 243 251 227 160 (39 %) (30 %) U.S. Institutional 109 119 121 128 123 127 117 90 (30 %) (23 %) Institutional money markets 52 57 70 68 76 89 98 52 (24 %) (47 %) Non- U.S. 102 112 118 132 128 131 121 91 (31 %) (25 %) Total assets under management or supervision $ 516 $ 555 $ 571 $ 590 $ 570 $ 598 $ 563 $ 393 (33 %) (30 %) Share of minority interest assets (1) 5 5 6 7 7 7 7 6 (14 %) (14 %) Total $ 521 $ 560 $ 577 $ 597 $ 577 $ 605 $ 570 $ 399 (33 %) (30 %) (1) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 11 MORGAN STANLEY Quarterly Financial Information and Statistical Data Asset Management (unaudited, dollars in billions) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs.3Q08 Nov 30, 2007 Nov 30, 2008 PercentageChange Assets under management or supervision Net flows by asset class Core Asset Management Equity $ (1.8 ) $ (2.5 ) $ (6.4 ) $ (1.8 ) $ (6.8 ) $ (5.7 ) $ (5.1 ) $ (7.3 ) * (43 %) $ (12.5 ) $ (24.9 ) (99 %) Fixed income 1.4 5.2 13.4 (5.5 ) 8.9 16.6 5.9 (64.3 ) * * 14.5 (32.9 ) * Alternatives (1) 4.6 2.3 6.2 4.7 4.3 3.0 0.9 (4.6 ) * * 17.8 3.6 (80 %) Unit trusts 0.5 0.6 0.4 0.1 (0.3 ) (0.1 ) (0.5 ) (0.6 ) * (20 %) 1.6 (1.5 ) * Total Core Asset Management 4.7 5.6 13.6 (2.5 ) 6.1 13.8 1.2 (76.8 ) * * 21.4 (55.7 ) * Merchant Banking Private Equity (0.3 ) (0.1 ) 0.9 0.0 (0.1 ) (0.1 ) (0.1 ) 1.0 * * 0.5 0.7 40 % Infrastructure 0.0 0.6 0.9 0.9 0.4 1.2 0.0 0.0 * 2.4 1.6 (33 %) Real Estate 0.1 3.2 5.4 2.0 0.2 0.6 0.5 (0.7 ) (135 %) * 10.7 0.6 (94 %) Total Merchant Banking (0.2 ) 3.7 7.2 2.9 0.5 1.7 0.4 0.3 (90 %) (25 %) 13.6 2.9 (79 %) Total net flows $ 4.5 $ 9.3 $ 20.8 $ 0.4 $ 6.6 $ 15.5 $ 1.6 $ (76.5 ) * * $ 35.0 $ (52.8 ) * Assets undermanagement orsupervision by asset class Core Asset Management Equity $ 245 $ 265 $ 254 $ 265 $ 234 $ 239 $ 206 $ 135 (49 %) (34 %) Fixed income 179 187 201 201 210 227 231 159 (21 %) (31 %) Alternatives (1) 54 58 63 67 69 73 70 48 (28 %) (31 %) Unit trusts 15 16 15 15 14 14 12 9 (40 %) (25 %) Total Core Asset Management 493 526 533 548 527 553 519 351 (36 %) (32 %) Merchant Banking Private Equity 2 2 3 4 3 3 3 4 33 % Infrastructure 0 1 1 2 3 4 4 4 100 % Real Estate 21 26 34 36 37 38 37 34 (6 %) (8 %) Total Merchant Banking 23 29 38 42 43 45 44 42 (5 %) Total Assets Under Management/Supervision $ 516 $ 555 $ 571 $ 590 $ 570 $ 598 $ 563 $ 393 (33 %) (30 %) Share of minority interest assets (2) 5 5 6 7 7 7 7 6 (14 %) (14 %) Total $ 521 $ 560 $ 577 $ 597 $ 577 $ 605 $ 570 $ 399 (33 %) (30 %) (1) Includes a range of alternative investment products such as hedge funds, funds of hedge funds and funds of private equity funds. (2) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 12 Morgan Stanley Quarterly Financial Information and Statistical Data Consolidated Assets Under Management or Supervision (unaudited, dollars in billions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Assets under management or supervision by distribution channel Morgan Stanley Retail & Intermediary $ 75 $ 80 $ 80 $ 81 $ 75 $ 76 $ 68 $ 46 (43 %) (32 %) Van Kampen Retail & Intermediary 144 155 149 150 135 138 123 84 (44 %) (32 %) Retail money markets 34 32 33 31 33 37 36 30 (3 %) (17 %) Total Americas Retail $ 253 $ 267 $ 262 $ 262 $ 243 $ 251 $ 227 $ 160 (39 %) (30 %) U.S. Institutional 109 119 121 128 123 127 117 90 (30 %) (23 %) Institutional money markets 52 57 70 68 76 89 98 52 (24 %) (47 %) Non- U.S. 102 112 118 132 128 131 121 91 (31 %) (25 %) Sub-total assets under management or supervision $ 516 $ 555 $ 571 $ 590 $ 570 $ 598 $ 563 $ 393 (33 %) (30 %) Global Wealth Management Group 153 157 162 185 172 174 166 128 (31 %) (23 %) Total assets under management or supervision $ 669 $ 712 $ 733 $ 775 $ 742 $ 772 $ 729 $ 521 (33 %) (29 %) Share of minority interest assets (1) 5 5 6 7 7 7 7 6 (14 %) (14 %) Total $ 674 $ 717 $ 739 $ 782 $ 749 $ 779 $ 736 $ 527 (33 %) (28 %) Consolidated assets under management or supervision by asset class Equity $ 317 $ 344 $ 333 $ 355 $ 316 $ 327 $ 288 $ 186 (48 %) (35 %) Fixed income 201 210 227 235 241 261 265 197 (16 %) (26 %) Alternatives (2) 54 58 63 67 69 73 70 48 (28 %) (31 %) Private Equity 2 2 3 4 3 3 3 4 33 % Infrastructure 0 1 1 2 3 4 4 4 100 % Real Estate 21 26 34 36 37 38 37 34 (6 %) (8 %) Sub-total 595 641 661 699 669 706 667 473 (32 %) (29 %) Unit trusts 15 16 15 15 14 14 12 9 (40 %) (25 %) Other (3) 59 55 57 61 59 52 50 39 (36 %) (22 %) Total assets under management or supervision $ 669 $ 712 $ 733 $ 775 $ 742 $ 772 $ 729 $ 521 (33 %) (29 %) Share of minority interest assets (1) 5 5 6 7 7 7 7 6 (14 %) (14 %) Total $ 674 $ 717 $ 739 $ 782 $ 749 $ 779 $ 736 $ 527 (33 %) (28 %) (1) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. (2) Includes a range of alternative investment products such as hedge funds, funds of hedge funds and funds of private equity funds. (3) Includes assets under management or supervision associated with the Global Wealth Management Group. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 13 MORGAN STANLEY Quarterly Intersegment Eliminations Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Twelve Months Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 4Q08 vs. 4Q07 4Q08 vs. 3Q08 Nov 30, 2007 Nov 30, 2008 Percentage Change Revenues: Investment banking (1) $ (2 ) $ (16 ) $ (38 ) $ (3 ) $ (1 ) $ (8 ) $ (14 ) $ (3 ) 79 % $ (59 ) $ (26 ) 56 % Principal transactions: Trading 0 0 0 (3 ) (2 ) (3 ) (1 ) (3 ) (200 %) (3 ) (9 ) (200 %) Investments 0 0 0 0 0 0 0 0 0 0 Commissions (7 ) (6 ) (6 ) (17 ) (8 ) (9 ) (18 ) (24 ) (41 %) (33 %) (36 ) (59 ) (64 %) Asset management, distribution and admin. fees (43 ) (42 ) (37 ) (53 ) (42 ) (43 ) (45 ) (38 ) 28 % 16 % (175 ) (168 ) 4 % Other (5 ) (3 ) (3 ) (2 ) (2 ) 8 (2 ) 0 * * (13 ) 4 131 % Total non-interest revenues (57 ) (67 ) (84 ) (78 ) (55 ) (55 ) (80 ) (68 ) 13 % 15 % (286 ) (258 ) 10 % Interest and dividends (138 ) (120 ) (71 ) (14 ) (12 ) (11 ) (12 ) (8 ) 43 % 33 % (343 ) (43 ) 87 % Interest expense (148 ) (131 ) (83 ) (26 ) (27 ) (27 ) (28 ) (25 ) 4 % 11 % (388 ) (107 ) 72 % Net interest 10 11 12 12 15 16 16 17 42 % 6 % 45 64 42 % Net revenues (47 ) (56 ) (72 ) (66 ) (40 ) (39 ) (64 ) (51 ) 23 % 20 % (241 ) (194 ) 20 % Total non-interest expenses (53 ) (63 ) (58 ) (69 ) (44 ) (44 ) (67 ) (54 ) 22 % 19 % (243 ) (209 ) 14 % Income / (loss) from continuing operations before taxes 6 7 (14 ) 3 4 5 3 3 2 15 * Income tax provision / (benefit) from continuing operations 2 2 (4 ) 1 1 3 1 1 1 6 * Income / (loss) from continuing operations $ 4 $ 5 $ (10 ) $ 2 $ 3 $ 2 $ 2 $ 2 $ 1 $ 9 * (1) Included in the August 31, 2007 amount is $25 million related to the spin-off of Discover Financial Services. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 14 MORGAN STANLEY The following (page 15) presents a reconciliation for adjusted assets. Balance sheet leverage ratios are one indicator of capital adequacy when viewed in the context of a company’s overall liquidity and capital policies. The Company uses the leverage ratio and the adjusted leverage ratio when comparing financial services firms and evaluating leverage trends. The Company has adopted a definition of adjusted assets that excludes certain self-funded assets considered to have minimal market, credit and/or liquidity risk. These low-risk assets generally are attributable to the Company’s matched book and securities lending businesses. Adjusted assets are calculated by reducing gross assets by aggregate resale agreements and securities borrowed less non-derivative short positions and assets recorded under certain provisions of SFAS No. 140 and FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities” (“FIN 46R”). Gross assets are also reduced by the full amount of cash and securities deposited with clearing organizations or segregated under federal and other regulations or requirements. Leverage ratios reflect the deduction from shareholders’ equity of the amount of equity used to support goodwill and intangible assets (as the Company does not view this amount of equity as available to support its risk capital needs). In addition, the Company views junior subordinated debt issued to capital trusts as a component of its capital base given the inherent characteristics of the securities including their long-dated nature, the Company’s ability to defer coupon interest and the subordinated nature of the obligations in the capital structure. The Company also receives rating agency equity credit for these securities. MORGAN STANLEY Quarterly Reconciliation of Adjusted Assets (unaudited, dollars in millions, except ratios) Quarter Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 May 31, 2008 Aug 31, 2008 Nov 30, 2008 Total assets $ 1,182,061 $ 1,199,993 $ 1,185,131 $ 1,045,409 $ 1,090,896 $ 1,031,228 $ 987,403 $ 657,978 Less: Securities purchased under agreements to resell (193,162 ) (144,051 ) (176,910 ) (126,887 ) (143,097 ) (165,928 ) (179,540 ) (72,637 ) Securities borrowed (277,093 ) (252,213 ) (257,032 ) (239,994 ) (243,695 ) (257,796 ) (241,051 ) (85,785 ) Add: Financial instruments sold, not yet purchased 157,807 166,549 176,097 134,341 171,111 161,748 150,425 118,945 Less: Derivative contracts sold, not yet purchased (51,574 ) (58,919 ) (62,088 ) (71,604 ) (89,392 ) (77,439 ) (68,401 ) (73,521 ) Subtotal 818,039 911,359 865,198 741,265 785,823 691,813 648,836 544,980 Less: Cash and securities deposited with clearing organizations or segregated under federal and other regulations or requirements (35,739 ) (47,114 ) (43,229 ) (61,608 ) (60,964 ) (53,393 ) (58,798 ) (59,088 ) Assets recorded under certain provisions of SFAS No.140 and FIN 46 (124,163 ) (155,692 ) (129,552 ) (110,001 ) (83,906 ) (55,406 ) (41,955 ) (17,744 ) Goodwill and intangible assets (4,262 ) (4,132 ) (3,451 ) (4,071 ) (4,061 ) (3,890 ) (3,996 ) (3,138 ) Adjusted assets $ 653,875 $ 704,421 $ 688,966 $ 565,585 $ 636,892 $ 579,124 $ 544,087 $ 465,010 Common equity (1) $ 36,854 $ 38,411 $ 34,150 $ 30,169 $ 32,180 $ 33,393 $ 34,665 $ 31,676 Preferred equity (2) 1,100 1,100 1,100 1,100 1,100 1,100 1,100 19,155 Shareholders' equity 37,954 39,511 35,250 31,269 33,280 34,493 35,765 50,831 Junior subordinated debt issued to capital trusts (3) (4) 4,885 4,874 4,875 4,876 10,621 10,467 10,364 10,266 Subtotal 42,839 44,385 40,125 36,145 43,901 44,960 46,129 61,097 Less: Goodwill and intangible assets (4,262 ) (4,132 ) (3,451 ) (4,071 ) (4,061 ) (3,890 ) (3,996 ) (3,138 ) Tangible shareholders' equity $ 38,577 $ 40,253 $ 36,674 $ 32,074 $ 39,840 $ 41,070 $ 42,133 $ 57,959 Leverage ratio (5) 30.6 x 29.8 x 32.3 x 32.6 x 27.4 x 25.1 x 23.4 x 11.4 x Adjusted leverage ratio (6) 16.9 x 17.5 x 18.8 x 17.6 x 16.0 x 14.1 x 12.9 x 8.0 x (1) The quarter ended November 30, 2008 includes $1 billion for warrants issued related to the U.S. Department of Treasury investment in the Company. For a further discussion of this investment, see page 19. (2) The quarter ended November 30, 2008 includes $9 billionfor Mitsubishi UFJ Financial Group and $9 billion for U.S. Department of Treasury investments in the Company. For a further discussion of these investments, see page 19. (3) The Company views the junior subordinated debt issued to capital trusts as a component of its equity capital base given the inherent characteristics of the securities including theirlong dated nature,the Company's ability to defer coupon interest and the subordinated nature of the obligations in the capital structure.The Company also receives rating agency equity credit for these securities. (4) During the quarter ended February 29, 2008, the Company issued $5,579 million of junior subordinated debt securities related to China Investment Corporation's investment in the Company in December 2007. For a further discussion of this investment, see the Company's Annual Report on Form 10-K for fiscal year ended November 30, 2007. (5) Leverage ratio equals total assets divided by tangible shareholders' equity. (6) Adjusted leverage ratio equals adjusted assets divided by tangible shareholders' equity. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 23. 15 This page represents an addendum to the 4Q 2008 Financial Supplement. MORGAN STANLEY Institutional Securities - U.S. Subprime Analysis (unaudited, dollars in billions) Profit / (Loss) Statement of Financial Condition Three Months Ended Twelve Months Ended Net Exposure (1) Aug 31, 2008 Nov 30, 2008 Nov 30, 2008 Nov 30, 2008 Aug 31, 2008 Nov 30, 2008 Super Senior Exposure Mezzanine $ (7.2 ) $ (3.3 ) $ (0.4 ) $ (1.6 ) $ 1.1 $ 0.0 CDO-Squared 0.0 0.0 0.0 0.0 0.0 0.0 Total ABS CDO Super Senior Exposure $ (7.2 ) $ (3.3 ) $ (0.4 ) (1.6 ) $ 1.1 $ 0.0 Other Retained and Warehouse Exposure ABS CDO CDS $ 2.0 $ 1.3 $ 0.1 0.8 $ (0.5 ) $ (0.2 ) ABS CDO Bonds 0.1 0.1 0.1 (0.3 ) 0.1 0.1 CDO Warehouse 0.0 0.0 0.0 0.0 0.0 0.0 Total Other Retained and Warehouse Exposure 2.1 1.4 0.2 0.5 (0.4 ) (0.1 ) Subtotal ABS CDO Related Exposure (2) $ (5.1 ) $ (1.9 ) $ (0.2 ) $ (1.1 ) $ 0.7 $ (0.1 ) U.S. Subprime Mortgage Related Exposure Loans $ 0.3 $ 0.2 $ (0.1 ) (0.2 ) $ 0.3 $ 0.2 Total Rate of Return Swaps 0.0 0.0 0.0 0.0 0.0 0.0 ABS Bonds 1.2 0.9 (0.4 ) (1.3 ) 1.2 0.9 ABS CDS 13.9 10.1 0.7 2.7 (2.2 ) (1.1 ) Subtotal U.S. Subprime Mortgage Related Exposure (3) $ 15.4 $ 11.2 $ 0.2 $ 1.2 $ (0.7 ) $ 0.0 Total ABS CDO / Subprime Net Exposure (4) $ 10.3 $ 9.3 $ 0.0 $ 0.1 $ 0.0 $ (0.1 ) (1) Net Exposure is defined as potential loss to the Firm in an event of 100% default, assuming zero recovery, over a period of time.The value of these positions remains subject to mark-to-market volatility. Positive amountsindicate potential loss (long position) in a default scenario.Negative amounts indicate potential gain (short position) in a default scenario. (2) In determining the fair value of the Firm’s ABS CDO-related exposures – which represent the most senior tranches of the capital structure of subprime ABS CDOs – Morgan Stanley took into consideration observable transactions and data for relevant benchmark instruments in synthetic subprime markets.The deterioration of these inputs have led to significant declines in the estimates of fair value.These declines reflect increased implied losses across this portfolio.At November 30, 2008 these implied loss levels are consistent with losses in the range between 22% - 48% implied by the ABX indices.These cumulative loss levels, at an average severity rate of 62%, imply defaults in the range of 79% - 95% for 2005 and 2006 outstanding mortgages. (3) In calculating the fair value of the Firm’s U.S. sub-prime mortgage related exposures – including loans, total rate-of-return swaps, ABS bonds (including subprime residuals) and ABS CDS – Morgan Stanley took into consideration observable transactions, the continued deterioration in market data, as reflected by the sharp decline in the ABX indices, and other market developments, including updated cumulative loss data. (4) Statement of financial condition total is presented on a net basis.These balances are presented on a gross basis in the Company's statement of financial condition. At November 30, 2008, the investment portfolios of Morgan Stanley BankN.A. and Morgan Stanley Trust FSB (collectively, the "Subsidiary Banks") include certain subprime-related securities. The securities in the Subsidiary Banks' portfolios are part of the Company's overall Treasury liquidity management portfolio.Such portfolios do not contain any subprime whole loans, subprime residuals or CDOs.The market value of the Subsidiary Banks' subprime-related securities, most of which are investment grade-rated residential mortgage-backed securities, was $2.7 billion at November 30, 2008 and $3.4 billion at August 31,2008. For the three and twelve months ended November 30, 2008, these portfolios incurred losses of $0.5 billion and $0.8 billion, respectively. Note: Refer to Legal Notice page 23. 16 This page represents an addendum to the 4Q 2008 Financial Supplement. MORGAN STANLEY Institutional Securities - Non-subprime Residential Mortgage Analysis (unaudited, dollars in billions) Profit and (Loss) Statement of Financial Condition Three Months Ended Twelve Months Ended Net Exposure (1) Aug 31, 2008 Nov 30, 2008 Nov 30, 2008 Nov 30, 2008 Aug 31, 2008 Nov 30, 2008 Residential Loans (2) $ 4.3 $ 3.3 $ - $ (0.2 ) $ 4.3 $ 3.3 RMBS Bonds (2) 3.2 2.0 (0.8 ) (2.2 ) 3.2 2.0 RMBS Backed Warehouse Lines 0.2 0.1 0.0 0.0 0.2 0.1 RMBS Swaps (3) 0.4 0.0 (0.1 ) (0.2 ) (1.2 ) (0.3 ) Other secured financings (4) 2.8 2.6 0.0 0.0 0.0 0.0 Total residential non-subprime (5) (6) $ 10.9 $ 8.0 $ (0.9 ) $ (2.6 ) $ 6.5 $ 5.1 (1) Net Exposure is defined as potential loss to the Firm in an event of 100% default, assuming zero recovery, over a period of time.The value of these positions remains subject to mark-to-market volatility.Positive amounts indicate potential loss (long position) in a default scenario.Negative amounts indicate potential gain (short position) in a default scenario. (2) Gross and Net Exposure on Residential Loans and RMBS Bonds was split 53% Alt-A/Near prime and 47% prime underlying collateral at November 30, 2008. Gross and Net Exposure of U.S. Alt-A Residential Loans and Bonds was $1.6 billion at November 30, 2008. (3) Represents both hedges and directional positioning.At November 30, 2008, these positions include credit default and super senior CDO swaps. (4) Represents assets recorded under certain provisions of SFAS 140 and FASB Interpretation 46R that function as collateral for an offsetting amount of non-recourse debt to third parties.Any retained interests in these transactions are reflected in RMBS Bonds. (5) Statement of financial condition total is presented on a net basis.These balances are presented on a gross basis in the Company's statement of financial condition. (6) Regional distribution of Net Exposure was 49% U.S., 39% Europe and 12% Asia at November 30, 2008. Note: Refer to Legal Notice page 23. 17 This page represents an addendum to the 4Q 2008 Financial Supplement. MORGAN STANLEY Institutional Securities - CMBS and Commercial Whole Loan Analysis (unaudited, dollars in billions) Profit / (Loss) Statement of Financial Condition Three Months Ended Twelve Months Ended Net Exposure (1) Aug 31, 2008 Nov 30, 2008 Nov 30, 2008 Nov 30, 2008 Aug 31, 2008 Nov 30, 2008 CMBS Bonds $ 5.8 $ 3.5 $ (1.1 ) $ (1.7 ) $ 5.8 $ 3.5 CMBS Backed Warehouse Lines (2) 1.6 1.2 0.0 0.0 1.6 1.2 Commercial Loans (2) (3) 4.6 4.0 (0.3 ) (0.5 ) 4.9 4.3 CMBS Swaps (4) 3.3 5.1 1.6 3.0 (4.6 ) (6.1 ) Other Secured Financing (5) 4.2 3.2 0.0 0.0 0.0 0.0 Total CMBS / Commercial Whole Loan Net Exposure (6) (7) $ 19.5 $ 17.0 $ 0.2 $ 0.8 $ 7.7 $ 2.9 (1) Net Exposure is defined as potential loss to the Firm in an event of 100% default, assuming zero recovery, over a period of time.The value of these positions remains subject to mark-to-market volatility.Positive amounts indicate potential loss (long position) in a default scenario.Negative amounts indicate potential gain (short position) in a default scenario. (2) Includes unfunded loan commitments. (3) Composition of Commercial Loans was 68% Senior and 32% Mezzanine at November 30, 2008. (4) Represents both hedges and directional positioning.At November 30, 2008, these positions include credit default, super senior CDO, index, and total rate-of-return swaps. (5) Represents assets recorded under certain provisions of SFAS 140 and FASB Interpretation 46R that function as collateral for an offsetting amount of non-recourse debt to third parties.Any retained interests in these transactions are reflected in CMBS Bonds. (6) Statement of financial condition total is presented on a net basis.These balances are presented on a gross basis in the Company's statement of financial condition. (7) Regional distribution of the long positions' (i.e., CMBS Bonds, Commercial Loans and Warehouse Lines) Net Exposure was 62% U.S., 17% Europe and 21% Asia at November 30, 2008. Note: Refer to Legal Notice page 23. 18 MORGAN STANLEY Impact of Capital-Related Transactions on the Calculation of Earnings per Share Morgan Stanley (the "Company") entered into the following capital-related transactions during the fourth quarter of fiscal 2008 that impact its earnings per share ("EPS") calculations and related disclosures (both basic and diluted) on a prospective basis: - On October 13, 2008, the Company issued to Mitsubishi UFJ Financial Group, Inc. (“MUFG”) 7,839,209 shares of Series B Non-Cumulative Non-Voting Perpetual Convertible Preferred Stock (convertible into approximately 310 million shares of common stock) and 1,160,791 shares of Series C Non-Cumulative Non-Voting Perpetual Preferred Stock for $9 billion. - On October 28, 2008, the Company, as part of the Treasury Capital Purchase Program (“CPP”), issued to the U.S. Department of Treasury 10,000,000 shares of Series D Fixed Rate Cumulative Perpetual Preferred Stock (“Series D Preferred Stock") and Warrants to purchase 65,245,759 shares of common stock for $10 billion. China Investment Corporation Investment (“CIC”) As a result of the MUFG transaction (as described above) and as contractually required by the terms of the securities purchase agreement for the sale of Equity Units (the "CIC Equity Units") to CIC, the maximum conversion price of the CIC Equity Units was reduced to $48.07. As a result, the Company will issue 116,062,911 shares of common stock (subject to adjustment for certain antidilution provisions and participation in certain dividends as described below) upon settlement of the CIC Equity Units on August 17, 2010. Two-Class Method - Earnings per Share In addition, the CIC Equity Units are now deemed to be “participating securities” in accordance with Emerging Issues Task Force (EITF) Issue 03-6, “Participating Securities and the Two-Class Method under FASB Statement No. 128, Earnings per Share" in that the CIC Equity Units have the ability to participate in any dividends the Company declares on common shares above $0.27 per share during any quarterly reporting period via an increase in the number of common shares to be delivered upon settlement of the CIC Equity Units.The CIC Equity Units will be reflected in the Company’s EPS calculation on a prospective basis (effective as of October 13, 2008, the date of the closing of the MUFG transaction) using the two-class method.Under the two-class method, net income available to common shareholders will be allocated based on distributed earnings paid to common shares and a pro-rata allocation of the Company's undistributed earnings to common shares and to the CIC Equity Units.The two-class method assumes all earnings of the Company in a reporting period are distributed to the common shareholders and any participating securities, even if no actual dividends or distributions are made.Thus, net income available to common shareholders will be reduced for both basic and diluted EPS calculations.During the fiscal year ended November 30, 2008, no dividends above $0.27 per share were declared during any quarterly reporting period.Additionally, as required by the CPP, the Company may not declare orpay any cash dividends on its common stock other than regular quarterly cash dividends of more than $0.27 without the consent of the U.S. Department of Treasury.For the purposes of the EPS calculation, the CIC Equity Units do not share in any losses of the Company.Therefore, if the Company incurs a loss in any reporting period, losses will not be allocated to the CIC Equity Units in the EPS calculation, because such an allocation would be antidilutive to the common shareholders. The calculation of the Company’s EPS for fiscal 2008 based on the two-class method is provided in APPENDIX I.APPENDIX II provides an illustration of the allocation of net income applicable to common shareholders, for fiscal 2008, to the CIC Equity Units in the calculation of EPS under the two-class method. 19 MORGAN STANLEY Impact of Capital-Related Transactions on the Calculation of Earnings per Share CPP Investment With respect to the securities that were issued under the CPP as described above, the $10 billion in proceeds received were allocated to the Series D Preferred Stock and the Warrants based on their relative fair value at issuance (approximately $9 billion was allocated to the Series D Preferred Stock and approximately $1 billion to the Warrants).The Series D Preferred Stock pays a dividend on a compounding cumulative basis, in cash, at a rate of 5% per annum for the first five years, and 9% per annum thereafter.Cumulative dividends, whether or not declared, will be deducted from net income in calculating EPS.The difference between the initial value allocated to the Series D Preferred Stock of approximately $9 billion and the liquidation value of $10 billion will be charged to retained earnings over the first 5 years of the contract as an adjustment to the dividend yield using the effective yield method.The amount charged to retained earnings will be deducted from the numerator in calculating basic and diluted EPS during the related reporting period. For a more detailed summary of the CIC transaction, refer to the Company’s “Financial Statements and Supplementary Data—Note 28” in Part II, Item 8 of the Annual Report on Form 10-K for the fiscal year ended November 30, 2007, filed on January 29, 2008, and the Company’s Current Report on Form 8-K filed on December 27, 2007 which includes the Stock Purchase Agreement for the CIC transaction and the terms of the CIC Equity Units.For a more detailed summary of the MUFG transaction, refer to the Company’s Current Report on Form 8-K filed on October 17, 2008.For a more detailed summary of the CPP transaction, refer to the Company’s Current Report on Form 8-K filed on October 30, 2008. 20 This page represents an addendum to the 4Q 2008 Financial Supplement, Appendix I MORGAN STANLEY Earnings Per Share (unaudited, in millions, except for per share data) Twelve Months Ended Nov 30, 2008 Basic Earnings Per Share Income from continuing operations $ 1,807 Gain (loss) on discontinued operations (100 ) Net Income $ 1,707 Less: Preferred Dividends (Series A) (1) (53 ) Less: Preferred Dividends (Series D) (1) (44 ) Less: Amortization of Issuance Discount for Series D Preferred Stock (2) (15 ) Less: Allocation of Undistributed Earnings to CIC CIC Equity Units (3) (7 ) Net Income applicable to common shareholders $ 1,588 Weighted average common shares outstanding 1,028 Earnings per basic common share (4) Income (loss) from continuing operations $ 1.64 Gain (loss) on discontinued operations $ (0.10 ) Earnings per basic common share $ 1.54 Diluted Earnings Per Share Net Income applicable to common shareholders (5) $ 1,588 Weighted average common shares outstanding 1,028 Effect of dilutive securities: Stock options and restricted stock units 26 Series B Preferred Stock (5) 42 Weighted average common shares outstanding and common stock equivalents (6) 1,096 Earnings per diluted common share Income (loss) from continuing operations $ 1.54 Gain (loss) on discontinued operations $ (0.09 ) Earnings per diluted common share $ 1.45 (1) Preferred dividends include: - Dividends declared on Series A Preferred Stock of $53 million during fiscal 2008 - See "CPP Investment" herein.Cumulative dividends for the period October 28, 2008 through November 30, 2008 of $44 million. (2) See "CPP Investment herein." (3) See "China Investment Corporation Investment ("CIC") herein."The CIC stock purchase contracts are deemed to be participating securities effective October 13, 2008 and will share ratably with common shareholders in dividends paid above $0.27 via an adjustment to the number of shares to be delivered upon settlement of the CIC Equity Units.Undistributed earnings are allocated to the CIC Equity Units in the basic earnings per share calculation using the two-class method which assumes all earnings of the Company are distributed. The amount allocated to the CIC Equity units is based upon the terms of the CIC stock purchase contract and is representative of the value of the increase in the number of shares that the Company would be required to deliver upon settlement of the contract.An illustration of how Net Income Available to Common Shareholders is allocated to the CIC Equity Units in the calculation of EPS using the two-class method is presented in Appendix II. (4) Earnings per basic common share using the two-class method have been presented separately for income from continuing operations, gain/(loss) from discontinued operations and earnings per basic common share. For an illustration of the application of the two-class method, see Appendix II. (5) The dilutive effect of the Series B Preferred Stock is included in diluted earnings per share using the if-converted method under SFAS 128.Under the if-converted method, the preferred securities are assumed converted into common stock and any preferred dividends are correspondingly added back to the net income available to common shareholders.This calculation results in incremental shares being included in the denominator, if dilutive.For the fiscal year ended November 30, 2008, 42 million shares were included in diluted earnings per share (approximately 310 million shares issuable upon conversion of the Series B Preferred Stock weighted for the period from October 13, 2008 through November 30, 2008). (6)Antidilutive securities were excluded from the computation of diluted EPS.For the twelve months ended November 30, 2008, there were81 millionantidilutive stock options and restricted stock units outstanding at the end of the period.There were 65 million CPP warrants outstanding at the end of the period with an exercise price of $22.99 that were antidilutive.The dilutive effect of the CIC transaction is included in diluted EPS using the treasury stock method under SFAS 128.For the twelve months ended November 30, 2008, 116 million shares deliverable under the CIC stock purchase contract were antidilutive. 21 This page represents an addendum to the 4Q 2008 Financial Supplement, Appendix II MORGAN STANLEY Earnings Per Share Calculation Under Two-Class Method Twelve Months Ended November 30, 2008 (unaudited, in millions, except for per share data) (A) (B) (C) (D) (E) (F) (G) (C)-(D)*(B) (D)+(E) (F)/(A) Weighted Average # of Shares % Allocation (2) Net Income Applicable to Common Shareholders (3) Distributed Earnings (4) Allocation of Undistributed Earnings (5) Total Earnings Allocated Basic EPS (8) Basic Common Shares 1,028 99% $1,110 $478 $1,588(6) 1.54 CIC Equity Units 16(1) 1% $0 $7 $7(7) N/A 1,044 100% $1,595 $1,110 $485 $1,595 (1) The 16 million shares represent the 116 million CIC Equity Units weighted for the period the two-class method is applicable (i.e., from October 13, 2008through the end of the Company’s fiscal year ended November 30, 2008).For prospective reporting periods, the 116 million shares will be fully-weighted. (2) The percentage of weighted basic common shares and weighted CIC Equity Units to the total weighted average of basic common shares and CIC Equity Units. (3) Net income available to common shareholders for fiscal 2008 prior to allocation to the CIC Equity Units. (4) Distributed earnings represent the dividends declared on common shares for the fiscal year ended November 30, 2008.The amount of dividends declared is based upon the number of common shares outstanding as of the dividend record date.During the fiscal year ended November 30, 2008, a $0.27 dividend was declared on common shares outstanding for each quarterly reporting period. No quarterly dividends were declared above $0.27 on common shares during fiscal 2008.If a dividend is declared above $0.27, the CIC Equity Units will participate via an increase in the number of shares the Company will be required to deliver upon settlement of the contract.No cash dividends will be paid to the CIC Equity Units prior to settlement of the contract.Therefore, no distributed earnings will be allocated to the CIC Equity Units in the calculation of earnings per share under the two-class method. (5) The two-class method assumes all of the earnings for the reporting period are distributed and allocates to the CIC Equity Units what they would be entitled to (a pro-rata share of quarterly dividends above $0.27) per the terms of the stock purchase contract.The amount allocated is representative of the value of the increase in the number of shares that the Company would be required to deliver upon settlement of the contract. No actual cash dividends will be paid to the CIC Equity Units.Assuming $0.27 has been paid to the basic common shareholders, CIC Equity units would receive a pro-rata allocation of the remaining undistributed earnings. (6) Total income applicable to common shareholders to be allocated to the common shares in calculating basic and diluted EPS for common shares (see Appendix I). (7) Total income applicable to common shareholders to be allocated to the CIC Equity Units recorded as a deduction to the numerator in determining basic EPS for common shares (see Appendix I). (8) Basic and diluted EPS data are required to be presented only for classes of common stock, as defined in SFAS 22 MORGAN STANLEY Legal Notice This Financial Supplement contains financial, statistical and business-related information, as well as business and segment trends. The information should be read in conjunction with the Company's fourth quarter earnings press release issued December 17, 2008. 23
